DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 6, 11, 16, and 26-28 have text that cannot be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2017/0095716 A1).
Regarding claim 1, Lewis discloses a computer-implemented American soccer training and evaluation method comprising:
providing a plurality of American soccer drilling assemblies operably configured to be placed on a training field surface and each having a unique structural drilling configuration and a unique and pre-defined drilling protocol and at least one sensor operably coupled thereto, the at least one sensor operably configured to obtain at least one user physical characteristic and 
providing a plurality of electronic computing devices of a plurality of consuming users, each of the plurality of electronic computing devices communicatively coupled to the administrative server over the network (see par. [0062], Devices 250 operated by coaches and/or recruiters may also communicate with the soccer network application 260 (or directly with the controller 220 or machine 10) over the network 208);

communicating the at least one user physical characteristic of the drilling user from each of the plurality of American soccer drilling assemblies to the administrative server over the network (see par. [0128, The training drill database may also store all of the input and/or feedback associated with a training session (e.g., one or more training drills encompassing one instance in which user utilizes the goal) and provides the input and/or feedback to the coach's device and/or a cloud server for storage);
storing the at least one user physical characteristic of the drilling user from each of the plurality of American soccer drilling assemblies on the server and creating a drilling user performance profile having individualized performance comparisons with respect to the at least one user physical characteristic of the drilling user obtained from each of the plurality of American soccer drilling assemblies and a performance benchmark associated with each of the plurality of American soccer drilling assemblies (see par. [0128, The training drill database may also store all of the input and/or feedback associated with a training session (e.g., one or more training drills encompassing one instance in which user utilizes the goal) and provides the input 2118 as seen in FIG. 21); and
communicating the drilling user performance profile of the drilling user to at least one of the plurality of electronic computing devices of the plurality of consuming users (see par. [0158], The metrics of each trainer may enable a comparison of trainers at each studio. The comparisons may be displayed in a graphical format (e.g., via a graphical user interface (GUI)—in one embodiment, referred to as a “reporting dashboard”) accessible by a mobile application and/or a website).

Regarding claim 2, Lewis discloses registering the drilling user with a drilling user account resident on the administrative server, the administrative server having a plurality of drilling user accounts resident thereon; and associating the drilling user performance profile with one of the plurality of drilling user accounts (see par. [0158], The coach's device may also track each drill that was initiated by each trainer via the coach's device. The trainer may be asked to log-in to access the coach's device application, which enables the trainer to initiate a session/drill. Therefore, each drill initiated by each trainer may be recorded (e.g., in the data repository 270). The metrics of each trainer (e.g., time spent at a studio, drills initiated, efficiency (a number of drills initiated according to time spent at the studios), retention rate of the trainer by a user, etc.) may be recorded and used, at least in part, in mid-year or end-year evaluations of each trainer. Additionally, improvements of users under each trainer may be compared 

Regarding claim 3, Lewis discloses subjecting a plurality of drilling users to each pre-defined drilling protocol of the plurality of American soccer drilling assemblies and obtain, from each pre-defined drilling protocol of the plurality of American soccer drilling assemblies and from the at least one sensor, the at least one user physical characteristic of the plurality of drilling users, wherein each of the at least one user physical characteristic of the plurality of drilling users are utilized in determining the performance benchmark (see par. [0150], In addition to maintaining a player profile so that, inter alia, a user may review his/her metrics and drill/session history, the system may include logic, recommendation logic 2118, that recommends a drill or session for a user based, at least in part, on the player profile (e.g., experience points, player level, history of drills completed, etc.)).

Regarding claim 4, Lewis discloses the performance benchmark is an average of a pre-defined number of each of the at least one user physical characteristic of the plurality of drilling users obtained from each of the plurality of American soccer drilling assemblies (see par. [0158], Additionally, improvements of users under each trainer may be compared across trainers by utilizing the player profiles of users under a trainer (e.g., to determine average change in player level, experience points, etc., of users under each trainer).

Regarding claim 5, Lewis discloses subjecting the drilling user to a first performance evaluation session that includes subjecting the drilling user to each pre-defined drilling protocol of the plurality of American soccer drilling assemblies and obtain, from each pre-defined drilling protocol of the plurality of American soccer drilling assemblies and from the at least one sensor, the at least one user physical characteristic of the drilling user obtained from each of the plurality of American soccer drilling assemblies in the first performance evaluation session is utilized in determining the performance benchmark for each of the plurality of American soccer drilling assemblies (see par. [0147], The player level may be displayed on display screens (e.g., scoreboards) at a studio, accessed via a website and/or via a mobile application allowing a user to track his/her drill/session history, abilities (e.g., accuracy, timing, etc.) over time and badges earned. Additionally, upon completing a drill and/or a session, a player's statistics may be compiled, cumulatively or for the particular drill/session, so that the user may visually review the statistics and progress made, including experience points earned, whether a new player level was achieved and/or a new badge earned. Additionally, such statistics may be displayed during each drill so the user may have knowledge of such progress while attempting to complete the drill (e.g., to provide motivation to the user to continue trying as hard as possible)); and
subjecting the drilling user to a second performance evaluation session that includes subjecting the drilling user to each, and the same from the first performance evaluation session, pre-defined drilling protocol of the plurality of American soccer drilling assemblies and obtain, from each pre-defined drilling protocol of the plurality of American soccer drilling assemblies and from the at least one sensor, the at least one user physical characteristic of the drilling user (see par. [0107], the sensors 1803A-1803D may be dynamically configurable such that the size and number of zones formed by the sensors 1803A-1803D within the goal plane may be configurable based on a selected training drill. For example, a first training drill may result in the dynamic configuration of the sensors 1803A-1803D wherein two zones are formed (e.g., the first zone 1804 and the second zone 1805, as illustrated in FIG. 18). Continuing the example, a 1803A-1803D wherein three or more zones are formed).

Regarding claim 6, Lewis discloses initiating a timed performance session before subjecting the drilling user to each pre-defined drilling protocol of the plurality of American soccer drilling assemblies and, upon completion of all the pre-defined drilling protocols of the plurality of American soccer drilling assemblies, ascertaining a performance session completion time, the performance session completion time one of the plurality of user physical characteristics (see par. [0126], A timer logic may maintain one or more timers corresponding to one or more portions of a training drill (e.g., a first timer corresponding to a first predetermined amount of time to maintain establishment of a first set of zones and a second timer corresponding to a second predetermined amount of time to maintain establishment of a second set of zones). The timer logic may be configured to control several time intervals for, inter alia, turning on or off of one or more lights, dynamic configuration of one or more zones established by the sensors, determining a period between a first ball and a second ball being provided by a ball throwing machine, etc. As a first example, the timer logic may be configured to control a timer that indicates the time duration of a training drill wherein one or more lights turn on for the time duration of the drill and turn off following the expiration of the time duration of the drill).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2017/0095716 A1) in view of Rothman (US 2004/0132558 A1).
Regarding claim 7, Lewis discloses the method as discussed above. However, Lewis does not explicitly disclose wherein the unique structural drilling configuration and the unique and pre-defined drilling protocol of the American soccer drilling assemblies include a ball rebounding corral having a plurality of wall modules arranged in a closed, angular 360° pattern forming an enclosed region, the enclosed region sized and dimensioned to contain a ball and a player; a plurality of mobile horizontal barriers arranged in the at least one strategic soccer position on the playing field, the mobile horizontal barriers comprising at least one mobility mechanism configured to enable mobility; and a restricted goal assembly comprising a frame, a 
Rothman teaches a computer-implemented American soccer training and evaluation method, wherein the unique structural drilling configuration and the unique and pre-defined drilling protocol of the American soccer drilling assemblies include a ball rebounding corral having a plurality of wall modules arranged in a closed, angular 360° pattern forming an enclosed region, the enclosed region sized and dimensioned to contain a ball and a player (see par. [0014], A device to use in soccer training in which the athlete is confronted on multiple sides, or substantially surrounded, by surfaces consisting of a stretched net or other material that will cause a ball or other projectile to rebound when kicked or otherwise propelled against said surfaces. The surface or surfaces must be in at least two different planes, and may substantially laterally enclose the user, forming a triangle, square, circle, or other geometric shape around the user. (The term “laterally enclose” or “laterally surround” is used throughout this patent application to mean that rebound surfaces appear on substantially all sides of the user, but not below the user and not necessarily above the user));
a plurality of mobile horizontal barriers arranged in the at least one strategic soccer position on the playing field, the mobile horizontal barriers comprising at least one mobility mechanism configured to enable mobility (see par. [0028], The angle that the plane of each rebound surface makes with the ground, ninety degrees in the preferred embodiment, can be varied, which in turn varies the angle of flight of a ball as it returns to the user. In one embodiment, these angles at which the ball returns can be made variable at the option of the user by movements of the frame tubing); and
a restricted goal assembly comprising a frame, a net, and a generally cross-shaped panel extending across the frame, the orientation of the cross-shaped panel across the frame forming multiple corner target zones (see par. [0043], In addition to practice drills for individuals such as those described above, the invention also enables a novel form of competitive game .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alhadeff (US 2018/0093160 A1), Edelhaeusser et al. (US 2016/0271448 A1), Marty et al. (US 2018/0099201 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/12/2022